Title: Tobias Lear to Henry Knox, 21 November 1789
From: Lear, Tobias
To: Knox, Henry


          
            Sir,
            United States November 21st 1789
          
          I have the honor to enclose you three letters from the supreme Executive of the State of Virginia upon the subject of Indian Affairs. These letters are addressed to the President of the United States, and have been duly acknowledged by him. As the President of the United States has directed me to transmit to you all letters & papers which have been received by him upon the subject of Indian Affairs, I now transmit the inclosed tho’ of a distant date—which are all of the above description that are in my possession.
          The enclosed letters are as follows viz.
          One dated May ⟨4⟩ 1789, from the Honbl. James Wood a

member of the supreme Executive Council of Virginia, enclosing Letters and papers relative to murders committed by the Indians in Monongahalia County, Virginia, together with the advice of Council thereon.
          One dated June ⟨5th⟩ 1789 from His Exy Beverly Randolph—relative to retaining troops in the service of the State of Virginia to protect the frontiers thereof.
          One dated June 6th, 1789 from His Excellency Beverly Randolph enclosing a letter from the Lieutenant of the County of Green Briar on the subject of Indian Affairs. I have the Honor to be with perfect Respect, Sir, Your most Obedt Servt
          
            Tobias Lear.Secretary to the President of the United States.
          
        